J-S14041-22


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

 COMMONWEALTH OF PENNSYLVANIA          :   IN THE SUPERIOR COURT OF
                                       :        PENNSYLVANIA
                                       :
              v.                       :
                                       :
                                       :
 TIMOTHY MILTON VALES                  :
                                       :
                   Appellant           :   No. 1076 WDA 2021

          Appeal from the PCRA Order Entered August 16, 2021
  In the Court of Common Pleas of Allegheny County Criminal Division at
                    No(s): CP-02-CR-0002843-2016

 COMMONWEALTH OF PENNSYLVANIA          :   IN THE SUPERIOR COURT OF
                                       :        PENNSYLVANIA
                                       :
              v.                       :
                                       :
                                       :
 TIMOTHY MILTON VALES                  :
                                       :
                   Appellant           :   No. 1077 WDA 2021

          Appeal from the PCRA Order Entered August 16, 2021
  In the Court of Common Pleas of Allegheny County Criminal Division at
                    No(s): CP-02-CR-0009847-2016

 COMMONWEALTH OF PENNSYLVANIA          :   IN THE SUPERIOR COURT OF
                                       :        PENNSYLVANIA
                                       :
              v.                       :
                                       :
                                       :
 TIMOTHY VALES                         :
                                       :
                   Appellant           :   No. 1078 WDA 2021

          Appeal from the PCRA Order Entered August 16, 2021
  In the Court of Common Pleas of Allegheny County Criminal Division at
                    No(s): CP-02-CR-0005066-2017

 COMMONWEALTH OF PENNSYLVANIA          :   IN THE SUPERIOR COURT OF
                                       :        PENNSYLVANIA
J-S14041-22


                                                 :
                v.                               :
                                                 :
                                                 :
    TIMOTHY VALES                                :
                                                 :
                       Appellant                 :   No. 1079 WDA 2021

             Appeal from the PCRA Order Entered August 16, 2021
     In the Court of Common Pleas of Allegheny County Criminal Division at
                       No(s): CP-02-CR-0006039-2017

    COMMONWEALTH OF PENNSYLVANIA                 :   IN THE SUPERIOR COURT OF
                                                 :        PENNSYLVANIA
                                                 :
                v.                               :
                                                 :
                                                 :
    TIMOTHY MILTON VALES                         :
                                                 :
                       Appellant                 :   No. 1080 WDA 2021

             Appeal from the PCRA Order Entered August 16, 2021
     In the Court of Common Pleas of Allegheny County Criminal Division at
                       No(s): CP-02-CR-0000672-2017


BEFORE: McLAUGHLIN, J., McCAFFERY, J., and PELLEGRINI, J.*

MEMORANDUM BY PELLEGRINI, J.:                              FILED: May 13, 2022

        Timothy Milton Vales (Vales) appeals from the order denying his first

petition filed pursuant to the Post-Conviction Relief Act (PCRA), 42 Pa.C.S.

§§ 9541-9546, in the Court of Common Pleas of Allegheny County (PCRA

court) without a hearing.        He maintains that Violation of Probation (VOP)

counsel was ineffective for failing to introduce his recent Veteran’s



____________________________________________


*   Retired Senior Judge assigned to the Superior Court.

                                           -2-
J-S14041-22


Administration treatment records that showed he had made progress. We

affirm.

       We take the following factual background and procedural history from

our independent review of the record and the PCRA court’s November 1, 2021

opinion.

                                               I.

       At the time of his commission of the crimes in this case, Vales had a

thirty-five-year record of convictions for crimen falsi crimes.    A military

veteran, the Veterans Treatment Court1 rejected him in 2017 “because he was

considered to be chronically dishonest.” (N.T. VOP Hearing, 7/16/19, at 14).

On August 18, 2017, Vales pleaded guilty at the above docket numbers to

theft by deception, bad checks, forgery and unauthorized practice of law. On

December 4, 2017, the court sentenced Vales to an aggregate term of three

years’ probation.

       On July 16, 2019, the court held a VOP hearing because of Vales’ new

criminal convictions2 and technical probation violations. At the hearing, VOP

____________________________________________


1 “Veterans Treatment Courts assist veterans charged with crimes who are
struggling with addiction, mental illness or co-occurring disorders and come
in contact with the criminal justice system.”
https://www.pacourts.us/judicial-administration/court-programs/veterans-
courts.

2The convictions resulted from Vales’ guilty plea to four new charges of theft
by deception and theft by unlawful taking. (N.T. VOP Hearing, 7/16/19, at 3).




                                           -3-
J-S14041-22


counsel argued that despite Vales’ long criminal history, he had been

successful with his Justice-Related Services (JRS) plan3 and “has been the

victim of multiple sexual abuse both as a child and when in the military.” (Id.

at 13). The court possessed a February 17, 2017 Presentence Investigation

Report (PSI) and gave Vales an opportunity to review it, after which Vales

declined either to make any additions or corrections or to have an updated

PSI performed.        Vales spoke on his own behalf, during which time he

acknowledged his lengthy criminal history, the court’s repeated leniency and

did not raise any issue regarding the treatment records or VOP counsel’s

representation, expressly stating that she was “great” and “ha[d] been honest

with [him].” (Id. at 17).

       The court noted that over the thirty-five years of similar crimen falsi

behavior, Vales       violated probation       four   times and   demonstrated an

unwillingness to refrain from his criminal actions despite the court’s continued

attempts to avail him of treatment resources. It observed that in the thirty-

five years that Vales had been involved in the criminal justice system, it has

repeatedly given him the opportunity to engage in mental health and drug and



____________________________________________


3 “Justice Related Services (JRS) provide an array of supports for adults with
a mental illness or a co-occurring mental illness and substance use disorder
and for a person dually diagnosed with a mental illness and intellectual
disability, who are involved in the criminal justice system. …”
https://www.alleghenycounty.us/Human-Services/Programs-
Services/Disabilities/Justice-Related/JRS---MH-Programs.aspx.


                                           -4-
J-S14041-22


alcohol treatment and Vales acknowledged that he failed to avail himself of

that opportunity. In the current case, in addition to being convicted of other

crimes while on probation, Vales had committed technical violations by failing

to maintain contact with his probation officer, cutting off his leg band,

unplugging Electronic Home Monitoring (EHM) equipment to go AWOL and

failing to pay restitution. The court told Vales that “[p]retty much nothing you

say is true [or] honest” and that it “[had] no reason to believe at this point

more conditions [would be effective or] that there is anything left [] to do

other than just sentence [him] to incarceration.” (Id. at 26). Thereafter, the

court revoked Vales’ probation and imposed an aggregate sentence of four-

and-a-half to thirteen-and-a-half years’ incarceration.     It denied his post-

sentence motion and Vales filed a direct appeal that he discontinued.

      On April 9, 2020, Vales filed his first PCRA petition pro se, and appointed

counsel, Attorney Robert Perkins, filed an amended petition on March 30,

2021, in which he argued that VOP counsel was ineffective for failing to

introduce treatment records that would have resulted in the court imposing a

more lenient sentence of incarceration because they showed that he had made

progress. The PCRA court served Vales with notice of its intent to dismiss the

petition without a hearing on July 21, 2021, pursuant to Rule 907.          See

Pa.R.Crim.P. 907(1). On August 9, 2021, Vales filed a pro se response to the

notice and on August 10, 2021, he filed a request for the appointment of new

counsel and for an extension of time to file a counseled response. The court


                                      -5-
J-S14041-22


formally dismissed the petition on August 16, 2021, and Vales timely

appealed.4 He and the court have complied with Rule 1925.5 See Pa.R.A.P.

1925.

                                               II.

        Vales argues that the PCRA court erred in dismissing his petition without

a hearing6 because VOP counsel was ineffective for failing to introduce the

Veteran’s Administration treatment records that would have resulted in a more

favorable sentence. (See Vales’ Brief, at 3, 19-24) (pagination provided). In

considering an ineffective assistance of counsel claim, we observe first that

counsel is presumed effective and that a petitioner bears the burden to prove

otherwise. See Commonwealth v. Fears, 86 A.3d 795, 804 (Pa. Super.

2014). To establish an ineffectiveness claim, a defendant must prove:



____________________________________________


4Vales filed a separate notice of appeal at each of the five PCRA court docket
numbers in compliance with Commonwealth v. Walker, 185 A.3d 969 (Pa.
2018). We consolidated the appeals sua sponte on September 24, 2021.

5 On September 10, 2021, the PCRA court permitted Attorney Perkins to
withdraw and appointed Attorney Corey Bauer as counsel. Attorney Bauer
moved to withdraw on September 16, 2021. The court granted the motion
the same day, appointing Attorney Robert Carey as appellate counsel.
Attorney Carey filed the Rule 1925(b) statement.

6 “Our standard of review of a trial court order granting or denying relief under
the PCRA calls upon us to determine whether the determination of the PCRA
court is supported by the evidence of record and is free of legal error.”
Commonwealth v. Lippert, 85 A.3d 1095, 1100 (Pa. Super. 2014). “The
PCRA court’s findings will not be disturbed unless there is no support for the
findings in the certified record.” Id.


                                           -6-
J-S14041-22


        (1) the underlying claim has arguable merit; (2) no reasonable
        basis existed for counsel’s actions or failure to act; and (3)
        [appellant] suffered prejudice as a result of counsel’s error such
        that there is a reasonable probability that the result of the
        proceeding would have been different absent such error.

Id. (citation omitted). “Failure to prove any prong of this test will defeat an

ineffectiveness claim.” Id. (citation omitted).

        Once the court revokes probation, it can impose a sentence of total

confinement if: (1) the defendant has been convicted of another crime; (2)

his conduct indicates he is likely to commit another crime if not confined; or

(3) a sentence of total confinement is necessary to vindicate the authority of

the court.    See Commonwealth v. Fish, 752 A.2d 921, 923 (Pa. Super.

2000); 42 Pa.C.S. § 9771(c).

        Instantly, Vales argues that: (1) his underlying claim has arguable merit

because the treatment records existed and VOP counsel did not offer them

into evidence despite Vales’ request that she do so; (2) counsel lacked any

strategic basis for not offering the documents; and (3) he was prejudiced

because their introduction would have resulted in a more lenient sentence.

(See Vales’ Brief, at 19-23).7 Although he acknowledges that the PCRA court

expressly found that the records would not have impacted the sentence, Vales

baldly maintains that counsel’s failure to introduce the documents resulted in

an “extended period of incarceration,” and rendered the court unable to


____________________________________________


7   All page numbering for Vales’ brief provided.


                                           -7-
J-S14041-22


consider his rehabilitative needs because it relied on the 2017 PSI when the

records would have shown that he had made “great strides” since that time.

(Id. at 22); (see id. at 20-24); (PCRA Court Opinion, 11/02/21, at 4).

      The record supports the PCRA court’s decision. VOP counsel argued for

a more lenient sentence by raising Vales’ compliance with JRS and his sexual

abuse history both as a child and in the military. (See N.T. VOP Hearing, at

13). Vales spoke on his own behalf and elected not to raise any issue about

the Veteran’s Administration treatment records of which he now complains.

He declined the court’s offers for either an updated PSI or for him to make

any additions or corrections to the 2017 PSI on which the court relied. (See

id. at 11-12, 14-17). Despite Vales’ claim that the court failed to consider his

rehabilitative needs, the court observed that in the thirty-five years that Vales

had been involved in the criminal justice system, it has repeatedly given him

the opportunity to engage in mental health and drug and alcohol treatment

and Vales acknowledged that he failed to avail himself of that opportunity.

(See id. at 16-17, 26).     Further, despite his current allegation that VOP

counsel failed to introduce the records despite his request that she do so, at

the hearing, he volunteered that counsel was “great,” “ha[d] been honest with

[him,]” and he did not claim that counsel failed to follow his request to

introduce evidence. (Id. at 17).

      Furthermore, at the time of the VOP hearing, Vales had new convictions

for crimen falsi crimes. (See N.T. VOP Hearing, at 3-4). After over thirty-five


                                      -8-
J-S14041-22


years of similar criminal behavior, Vales demonstrated an unwillingness to

refrain from it and violated probation four times, despite the court’s continued

attempts to avail him with treatment resources. (See id. at 18, 26). In this

case, Vales committed technical violations of his probation by failing to

maintain contact with his probation officer, cutting off his leg band, unplugging

the EHM equipment to go AWOL, and failing to pay restitution. (See id. at

20). Based on all the foregoing, the court observed that pretty much nothing

Vales said was true and that it had no reason to believe that any probation

conditions would be effective, leaving incarceration as the only viable option.

(See id. at 26). In its opinion, it noted that, “[Vales’] history of abuse, while

tragic, does not excuse or justify his subsequent criminal acts.” (PCRA Ct.

Op, at 4).

      We discern no abuse of discretion in the PCRA court’s finding that VOP

counsel’s failure to introduce the Veteran’s Administration treatment records

was not ineffective assistance of counsel. There is no underlying merit to the

claim that the lack of the records rendered the court unable to consider Vales’

rehabilitative needs, and counsel had a reasonable basis to not introduce such

records where the court was aware of the history of abuse and Vales’ previous

success with JRS treatment and had previously offered repeated rehabilitative

and treatment opportunities. Moreover, Vales was not prejudiced where the




                                      -9-
J-S14041-22


records would not have affected the proceeding’s outcome.8        See Fears,

supra at 804. Vales’ challenge to the PCRA court’s order lacks merit. See

Lippert, supra at 1100.

       Order affirmed.

Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 5/13/2022




____________________________________________


8 To the extent that Vales argues that the court violated the Sentencing
Guidelines, we note that is a discretionary aspects of sentence claim, which is
not cognizable under the PCRA. See Commonwealth v. Wrecks, 934 A.2d
1287, 1289 (Pa. Super. 2007). Moreover, even if properly raised, the claim
would fail because the Sentencing Guidelines are not applicable to sentences
imposed as a result of a probation revocation. See Commonwealth v.
Presley, 193 A.3d 436, 446 (Pa. Super. 2018), appeal denied, 201 A.3d 154
(Pa. 2019). Even assuming arguendo that this was a proper PCRA claim and
that the Sentencing Guidelines were applicable to this matter, the court
explained that although the individual eighteen-month sentences were above
the standard range, the sentences were appropriate where his prior record
score “vastly under represents [Vales’] more than 35 year criminal history of
committing crimen falsi” and his “thumbing his nose at [the trial court] and
the criminal justice system[.]” (N.T. VOP Hearing, at 29). We discern no
abuse of discretion.

                                          - 10 -